             Case 3:19-cv-01143-HZ      Document 5         Filed 09/06/19   Page 1 of 2




Cary R. Cadonau, OSB #002245
ccadonau@brownsteinrask.com
BROWNSTEIN RASK LLP
1200 S.W. Main Street
Portland, Oregon 97205
Telephone: (503) 412-6725
Fax: (503) 221-1074
       Attorney for Plaintiffs




                              UNITED STATES DISTRICT COURT

                        DISTRICT OF OREGON, PORTLAND DIVISION




TRUSTEES OF THE OREGON-WASHINGTON                      )     Civil No. 3:19-cv-01143-HZ
CARPENTERS-EMPLOYERS HEALTH AND                        )
WELFARE TRUST FUND, et al.,                            )
                                                       )     PLAINTIFFS’ MOTION FOR
                Plaintiffs,                            )     DEFAULT ORDER
                                                       )
       v.                                              )
                                                       )
WILCOXSON BROTHERS INCORPORATED,                       )
                                                       )
                Defendant.                             )
                                                       )

       Defendant has failed to answer plaintiffs’ complaint or otherwise appear in this case, and

the time for appearance has expired. Plaintiffs request that an order of default be entered against

defendant.

///    ///

///    ///

///    ///

Page 1 – PLAINTIFFS’ MOTION FOR DEFAULT ORDER
         Case 3:19-cv-01143-HZ        Document 5      Filed 09/06/19    Page 2 of 2




      This motion is made pursuant to Fed. R. Civ. P. 55(a) and is supported by the Declaration

of Cary Cadonau submitted herewith.

      DATED this 6th day of September 2019.

                                           BROWNSTEIN RASK, LLP


                                           /s/ Cary R. Cadonau
                                           Cary R. Cadonau, OSB #002245
                                           Attorney for Plaintiffs




Page 2 – PLAINTIFFS’ MOTION FOR DEFAULT ORDER
